 B & W MAINTENANCE SERVICE657Roosevelt Walker d/b/a B & W Maintenance Serviceand Service Employees InternationalUnion, AFL-CIO, Service and Hospital Employees Union, Local399. Cases 31-CA-3238 and 31-CA-3247May 17, 1973DECISIONAND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDPENELLOOn January 18, 1973, Administrative Law JudgeHerman Corenman issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuantto the provisions of Section 3(b) of theNational LaborRelationsAct, asamended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusionsof the Administrative Law Judge and toadopt his recommended Order.1.The Administrative Law Judge found that Re-spondent was responsible for causing his supervisorsto coercively circulate among the employees for theirsignatures a statementto the effect that they had nounion affiliation and that, therefore, Respondent vio-lated Section 8(a)(1) of the Act. Such a finding iscontrary to Respondent's testimony at the hearingthat he had no knowledge of these documents or howthey came to be circulated. While it is obvious that theAdministrative Law Judge did not rely on this testi-mony, he did not specifically discredit it.Upon a review of the record, we find for the follow-ing reasons that Respondent's testimony is inherentlyincredible. In an affidavit to the Board, Respondentstates that, "B & W had all of the employees whocame to work for us sign a copy of the attached agree-ment dated June 30, 1972." Several paragraphs laterin his affidavit,Respondent stated that after receivingthe first letter from the Union dated July 12, 1972, hehad two of his supervisors, Walker and Mullins, passaround a letter for the employees to sign,"a copy ofwhich is attached." At the hearing, Respondent dis-puted that the letter he was referring to in this latterreference in his affidavit was the statement found tobe coercive,but instead claimed he was referring tothe document entitled "agreement." (Neither Mullinsnor Walker testified at the hearing.) From a review ofRespondent's entire affidavit, we find such a misun-derstanding as to what document was being referredto, or whether there were two documents attached tothe affidavit, patently implausible. In the portion ofhis affidavit where Respondent states that he hadWalker and Mullins pass around a letter for the em-ployees to sign, he also stated that he relied on thesignatures on that letter as the reason for not talkingto the Union. While the document found io be coer-cively circulated directly challenged the Union's ma-jority status,nothing in the document entitled"agreement" would indicate that those signing it nolonger wanted to be represented by the Union. Thus,sinceitmakes no sense for Respondent to have reliedon the fact that the employees signed the "agreement"in refusingto talk to the Union, he must have beenreferring to the document whichstatesthat the em-ployees had no union affiliation.Further evidence that there were two separate doc-umentsattached to Respondent's affidavit when hesigned it can be found in the different way Respon-dent referred to the documents. The first document herefers to specifically as "the attached agreement datedJune 30, 1972." His later reference was to "a letter, acopy of which is attached." The more general natureof this latter reference is consistent with the nature ofthe document found to have been coercively circulat-ed, since that was not dated nor was it in the form ofan agreement.Finally,we find the chronology of events belieRespondent's testimony that his latter reference in hisaffidavitwas referring to the document entitled"agreement." That document was dated June 30,1972, and contained a description of certain termsand conditions of employment Respondent intendedto provide and which an employee agreed to by sign-ing.While itmakes sensefor Respondent to have hisapplicants for employment sign such an agreement onor about June 30, when the document was dated, sinceRespondent was toassumeoperations the next day, itmakes no senseto have themsignit some 2 weekslater, the time Respondent stated that he had Mullinsand Walker circulate the letter.For these reasons, we discredit Respondent's testi-mony that he had no knowledge of the documentsfound to be coercively circulated, and find that therecord fully supports the Administrative Law Judge'sfindings and conclusion in this regard.2. In concluding that Respondent was a successor-employer and violated Section 8(a)(5) and (1) of theAct in refusing to recognize and bargain with theUnion, the Administrative Law Judge cited as sup-port,interalia,Barrington Plaza and Tragniew, Inc.,185 NLRB 962. The Board's decision in thatcase wasreversed in relevant part by the Ninth Circuit Courtof Appeals inN.L.R.B. v. Tragniew, Inc.,470 F.2d 669(1972). The facts of that case, however, can be distin-guished from those present here.203 NLRB No. 101 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDInTragniewthere wasevidence, and the Adminis-trative Law Judge found, thatthe union'soriginalrecognition came at a time when it was not shown torepresenta majorityof the unitemployees. The Ad-ministrativeLaw Judge further found that during theapproximately4 years and three collective-bargainingagreementswhich theunion negotiated since thattime,the union never made an affirmative showingthat it represented an uncoercedmajority of the em-ployees in the unit and that applications for member-ship cards introduced into evidencefor that purposeat the hearing were taintedby coercion. The NinthCircuit Court of Appealsrelied on these factual find-ings by the Administrative Law Judgein concludingthat the presumptionof majority, on which the Boardrelied, had been rebutted.However, it should be not-ed that in the present case Respondentintroduced nocomparable evidencewhich would have the effect ofrebutting the presumptionof majority status, or whichwould even go so far asto show that at anytime theUnion represented less than amajority.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent,RooseveltWalker d/b/aB & W Maintenance Service,Los Angeles,Califor-nia, its officers,agents, successors,and assigns, shalltake the action set forth in the said recommendedOrder.Counsel and the Respondent,and from my observation ofthe demeanor of the witnesses while testifying under oath,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe pleadings establish,and I find, that the Respondentis a sole proprietorshipwithits principal place of businesslocated in Los Angeles,California,and is engaged in thebusiness of providing janitorial maintenance services at Un-ited States Air Force bases in California and the Los Ange-lesAir Force Station, Air Force Support Group in LosAngeles, California,herein called Air Force Station.Duringthe past 12 months, Respondent,in the course and conductof its business operations,furnished janitorial maintenanceservices valued in excess of $200,000 for United States AirForce bases in California,which services have a substantialimpact on the national defense of the United States.For the12-month period endingJuly 1, 1973,Respondent, in thecourse and conduct of its business operations,will furnishjanitorial maintenance services valued in excess of $400,000for the AirForce Station,whichservices will have a sub-stantial impact on the national defense ofthe UnitedStates.I find that the Respondent is an employer engaged in com-merce and in a business affecting commerce within themeaningof Section 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDThe pleadings establish and I find that the Union is alabor organization within the meaning of Section 2(5) of theAct.III.THE UNFAIR LABOR PRACTICESDECISIONSTATEMENT OF THE CASEHERMAN CoRENMAN,Administrative Law Judge: This casewas heardat LosAngeles,California, on November 2 and8, 1972.A consolidated complaint issued herein on Septem-ber 21, 1972, basedon chargesfiled on July 25, 1972, in Case31-CA-3238 and on July 28, 1972, in Case 31-CA-3247 byService Employees InternationalUnion, AFL-CIO, andService and Hospital EmployeesUnion, Local 399,hereinjointly called the Union. The complaintalleges that Roose-veltWalker,d/b/a B&W Maintenance Service, hereincalled the Respondent,refused to bargain withthe Unionand illegally polled its employees, therebyengaging in un-fair laborpractices within the meaning of Section 8(axl)and (5) of the National LaborRelationsAct, herein calledthe Act.The Respondent's answer in effect denied engagingin the alleged unfair labor practices.All parties appeared at the hearing and were given fullopportunityto adduce relevant evidence,to examine andcross-examine witnesses,to argueorally,and to file briefs.Upon the entire record,including briefsfiled by the GeneralA. BackgroundWhite GloveMaintenanceCompany held the contractfrom the governmentto performthe maintenance and jani-torial services atthe Air Force Stationfor the duration ofa period expiringJuly 1, 1971.Duringthat period,WhiteGloveMaintenanceCompany enteredinto a collective-bar-gaining agreementwith the Union effectivefrom March 1,1969, to February 29, 1972, covering thejanitorial andmaintenance employeesat the Air Force Station.Murcole,Inc., was awardedthe contract from the UnitedStates AirForceto perform the maintenance and janitorial services atthe Air Force StationfromJuly 1, 1971, to July 1, 1972, anditreplacedWhite GloveMaintenanceCompany. WhenMurcole, Inc., tookover on July 1, 1971, it refusedto recog-nize theUnionas the representativeof thejanitorial andmaintenance employees notwithstanding the existence of anunexpiredcollective-bargaining agreement covering thoseemployeesbetween White GloveMaintenanceCompanyand theUnion. Consequently, the Unionfiled unfair laborpractice chargeswithRegion 31of the Board at LosAngeleson July 29, 1971,allegingthatMurcole,Inc., was refusingto bargainwith the Union in violationof Secton 8(a)(1) and(5) of the Act.Region31 of theBoard under date of Decem- B & W MAINTENANCE SERVICE659her 21, 1971, issued a complaint against Murcole,Inc., alleg-ing in substance that Murcole,Inc., as a successor to WhiteGlove MaintenanceCompanywas refusing to bargain withtheUnion in violation of Section 8(a)(5). White Glove'sanswer in substance alleged that its refusal to recognize ordeal with the Union did not constitute a violation of Section8(a)(1) or (5) of the Act. The case was heard before a TrialExaminer(Administrative Law Judge)of the Board onMarch 1, 1972. After the close of hearing but before theTrial Examiner issued a Decision,Murcole,Inc., negotiateda collective-bargaining agreement covering the unit of em-ployees in question which was signed by the parties theretoon April 10, 1972, for a period effective April 10, 1972, toApril 9, 1974. Under date of April 11, 1972, the Board'scounsel for the General Counsel submitted a motion toTrial Examiner showing that counsel for the Charging Party(theUnion herein)in that case(Case 31-CA-2552) hadsubmitted a withdrawal request dated April 7, 1972, re-questing withdrawal of the charge against Murcole,Inc. Inhismotion,the Board's counsel for the General Counselrepresented to the Trial Examiner that a settlement agree-ment had been reached by the Union and the Murcole, Inc.,providing for recognitionof the Union by Murcole,Inc., asthe bargaining representative for the employees in question.The General Counsel moved for an order from the TrialExaminer granting(1) the Union's request to withdraw itscharge and (2)the withdrawal by the General Counsel of thecomplaint. Under the date of April 12, 1972, the Trial Ex-aminer granted the General Counsel's motion and issuedthe appropriate order granting the Union's request to with-draw the charge and the General Counsel's motion to with-draw the complaint.On April 11, 1972, the Air Force notified Murcole, Inc.,in writing,that the Government had elected not to exerciseitsoption for an additional 12-month period,and thatMurcole's contract with the Air Force would expire June 30,1972.B. Respondent B & W's Refusal To Recognize the UnionB & W Maintenance Service, the Respondentherein, wasawarded the contract by the government effective July 1,1972, to performthe maintenanceand janitorialservices atthe Air Force Station, that were formerly performed byMurcole,Inc. In a preperformance conferencewith AirForce representatives, the Respondent was informed thatthe employees in question werecovered by a union contract.Respondent began performanceof itsgovernmentcontracton July 1, 1972, but refused to honor or reply to the Union'swritten requests to bargaindated July 12 and 14, 1972.Instead,theRespondent caused his supervisorsRichardWalker andSergeantMullins tocirculatedocuments forsignaturesby Respondent's janitorial and maintenance em-ployeesbearing the followingcaption:TO WHOMIT MAY CONCERN:I,as an employee,working forB & W MaintenanceService atthe LosAngelesAir Force Station,El Segun-do, California, is [sic]not affiliated with any union, andhas not sign [sic] any agreementwith any union, andis [sic] notpaying any dues to anyunion,neither do Ihave an agreementwith any bargain agency. I do notwant to be affiliated with any union.The White Glove collective-bargaining agreement con-tained union-security and checkoff provisions. After Mur-cole took over on July 1, 1971, union dues were no longerchecked off, and an undetermined but substantial numberof employees discontinued paying union dues. The Unionendeavored to collect the union dues by individual letters toemployees making request for payment, but no action wastaken to suspend or expel from membership employees whohad failed to pay the $6.50 monthly dues.After execution of the Murcole, Inc., collective-bargain-ing agreementon April 10, 1972,union representatives metwith Murcole's employees at the Air Force Station on April19, 1972, where they explained the terms of the agreementwith Murcole, Inc., and distributed checkoff authorizationsfor signature. Grievances of the employees were also taken,and these were subsequently processed by the Union. Inearly June 1972,Union Business Representative Davisturned 23 signed checkoff authorization cards to Murcole,Inc., with an alphabetized union checkoff report requestingpayment of $6.50 monthly dues for June from the namedemployees. The June union dues of $6.50 were deductedfrom the wages of each employee who had signed a checkoffauthorization and the amount turned over by Murcole, Inc.,to the Union.It was stipulated between the parties that for the payrollperiod ending June 30, 1972, Murcole, Inc., employed 77nonsupervisory employees and 4 supervisors. It was furtherstipulated that during the first week of July 1972, Respon-dent employed 75 employees, 66 of whom were previouslyemployed by Murcole, Inc., during the payroll period end-ing June 30, 1972. It was further stipulated that Respondenthired seven new employees and the Respondent retainedtwo of the Murcole, Inc., supervisors. It was also stipulatedthat for the payroll period ending July 25, 1972,' Respon-dent employed 54 nonsupervisory employees and 42 of saidnonsupervisory employees were previously employed byMurcole, Inc., during the payroll period ending June 30,1972.C. Analysis and Conclusionary FindingsIt is established without dispute that on July 1, 1972, theRespondent took over the same task, namely the furnishingof janitorial and maintenance service to the Air Force Sta-tion, that was previously performed before July 1, 1972, byMurcole, Inc., with substantially the same work force. Ifind, therefore, that the Respondent became the successortoMurcole, Inc., and was obligated to recognize and bar-gain with the Union on request. The Board has consistentlyheld that where an "employing industry"remains the same,a predecessor's obligation to deal with the Union that repre-sented its employees devolves on the successor.SeeTheDenham Company,187 NLRB 434 and the cases cited there-in;Emerald Maintenance,Inc.,188 NLRB876,BarringtonPlaza and Tragniew, Inc.,185 NLRB 962;Penn BuildingMaintenanceCorporation,195 NLRB 183;HeckerMachine,Inc.,198 NLRB No. 161.Maintenance, Inc.,148 NLRB1The transcript at p. 8, 1. 25, incorrectly shows the date to beJune 25. Itis hereby corrected to show the date to be July 25. 660DECISIONSOF NATIONALLABOR RELATIONS BOARD12", 1301. InN.LR.B. v. Burns InternationalSecurity Serv-ices,406 U.S. 272(1972), the United States Supreme Court,while reversing the Board's determination that a successorwas obligated to honor the collective-bargaining contract ofa predecessor,nevertheless,affirmed the Board's underlyingdecision that a successor had the obligation to bargain withthe Union that represented the predecessor's employees,saying:It has been consistently held that a mere change ofemployers or of ownership in the employing industryisnot such an unusual circumstance as to affect theforce of the Board's certification within the normaloperative period if a majority of employees after thechange of ownership or management were employedby the preceding employer.The Respondent contends that theJinion does not repre-sent a majority of the janitorial and maintenance employeesand points to the fact that the employees quit paying duesafterMurcole,Inc., took over after White Glove except forthe last week in June 1972 when only 23 employees out ofa unit of approximately 77 employees signed checkoff au-thorizations.The Respondent also relies on the fact that asubstantial number of employees signed documents bearingthe caption that,among other things,they did not want tobe affiliated with any union.The Respondent also takes theposition that the April 10, 1972,collective-bargaining agree-ment between Murcole,Inc., and the Union should be givenno effect because it was executed at a point of time afterMurcole,Inc., had been notified in a written memorandumdated April 11, 1972, from the Air Force that their contractwould expire June30, 1972,without renewalI am of the opinion,and I conclude,that the aforesaidcontentions by the Respondent are without merit.Initially,the evidence clearly discloses,and I find, that the April 10,1972, collective-bargaining agreement between Murcole,Inc., and the Union was in fact executed on April 10, 1972,following contract negotiations that had their inception af-ter the March 1, 1972, hearing before the Board's TrialExaminer in the Murcole unfair labor practice Case 31-CA-2552.But assumingarguendothat the Murcole-Unioncollective-bargaining agreement had been negotiated afterMurcole,Inc., had notice from the Air Force that its servicecontract would not be renewed,that would not effect thecollective-bargaining agreement's validity.In this connec-tion, it is pointed out that Murcole,Inc., was the successortoWhite Glove which was party to a collective-bargainingagreement with the Union containing a union-securityagreement,and the Board's General Counsel, in issuing the8(aX5) complaint againstMurcole,Inc., in Case 31-CA-2552was satisfied that Murcole, Inc., as the successortoWhite Glove was legally obligated to recognize and bar-gain with the Union.Under the circumstances,itwould beunreasonable to indulge in an inference that Murcole, Inc.,acted in bad faith by entering into a collective-bargainingagreement with the Union in settlement of the litigationbefore the Board in Case31-CA-2552.Additionally, thereappears undisputed evidence in this case from Murcole andunion officials that Murcole,Inc., had reason to believe thatnotwithstanding the April 11,1972, written notice of nonre-newal from the Air Force, that possibly B & W could notqualify,and they entertained the belief that their Air Forcecontract might be renewed for another year commencingJuly 1, 1972.Iam of the opinion and I conclude that the unex-pired2 collective-bargaining agreement between Murcole,Inc., and the Union raiseda primafaciepresumption thatthe Union was the majority representative of the employees.The nonpaymentof union dues was not sufficientto over-come thatpresumption; nor werethe documents signed byemployeesthat they did notwant union representation suf-ficient to rebut the presumption. I find thatemployee signa-tures on such documents were obtained by Respondent'ssupervisors.They are therefore the productof employercoercion and will not be given effect.Henry Colder Compa-ny,163 NLRB 105, 128;Dean Industries,162 NLRB, 1078,1087-89;C & P Plaza Department Store,163 NLRB 686,689;Struksnes ConstructionCo.,165 NLRB1062. Indeed,the conductof theRespondent in causing such documentsto be circulatedby supervisorsamong the employees be-traysRespondent'sbad faithin ignoringthe Union's July12 and 14 written requests to bargain,but instead circulat-ing these documents for employee signatures.InBarrington Plaza and Tragniew,185 NLRB 962. theBoard in holdingthat a union's representative status wasestablishedonly by itsbargaining agreement with a prede-cessor employer,said as follows:In the case of an incumbent union,majority unionsupport is not tobe confused with majority unionmembership.As was recentlyemphasized by theFourth Circuit Court of Appeals inTerrellMachine Co.v.N.LR.B.:[Citing,TerrellMachine Co.,173 NLRB1480, fn.4, enfd.427 F.2d 1088 (C.A. 4, 1970).]A showingthat lessthan a majority of the employ-ees in the bargainingunitwere members of the unionor paid union dues[is] not the equivalent of showinglack of unionsupport. Manifestly . . . many employ-ees are content neitherto join theunion nor to giveit financialsupport but to enjoythe benefits of itsrepresentation.Nonetheless,the unionmay enjoytheir support,and theymay desire continued repre-sentationby it. [Citing, accord,N.LR.B. v. GulfmontHotel Co.,362 F.2d 588(C.A. 5.]Consistent with the foregoing,the principle has longbeen settledthatin an 8(a)(5) proceeding,involving arefusal to bargain with a theretofore recognized union,the requisiteproof of majoritystatus need not take theform of aBoard certification or cardshowing. Theexistenceof a priorcontract, lawful on its face,raisesa dual presumptionof majority-a presumption thatthe unionwas the majorityrepresentative at the timethe contract was executed, and a presumption that itsmajority continued at least through the life of the con-tract. [Citing,ShamrockDairy, Inc.,119 NLRB 998,1002, and 124NLRB 494,495-4%,enfd. 280 F.2d 665(C.A.D.C.),cert.denied 364U.S. 892;Ref-Chem Com-pany,169 NLRB376, enforcement denied 418 F.2d127, (C.A. 5).]2 Even if the Murcole agreement had by its terms expired on June30, 1972,that would not alter my conclusion. See, e.g.,Overnice Transportation Compa-ny v. N.LR.B.,372 F.2d 765 (C A. 4). SeealsoBarrington Plaza andTragniew,Inc.,185 NLRB %2. B & W MAINTENANCE SERVICE661Following expiration of the contract, this presump-tioncontinuesand is not dependent on independentevidence that the bargaining relationship was originallyestablished by a certification or majority card showing.[Citing,see, e.g.,Valleydale Packers, Inc., supra; K B.& J. Young's Supermarket, supra.]The presumption ap-pliesnot only to a situation where the employercharged with a refusal to bargainis itself aparty to thepreexisting contract, but also to a successorship situa-tion such as we have here.Summarizing, I find that the Respondentis the successorto Murcole, Inc. I further find that the Respondent enteredinto the Air Force contract with the knowledge that thejanitorial and maintenance employees were covered by acollective-bargaining agreement betweenMurcole, Inc.,and the Union. I further find that the Union was the exclu-sivemajority representative of the unit of janitorial andmaintenanceemployees at the time the Respondent tookover the Air Force contract on July 1, 1972, and atall timesthereafter. I further find that the Respondent's failure andrefusalto bargain with the Union violated Section8(a)(1)and (5) of the Act. I further find that the Respondent'sconduct in causing employees to sign documents that theydid not want union representation interfered with, re-strained, and coerced them in the exercise of their rightsguaranteed by Section 7 of the Act and as such violatedSection 8(a)(1) of the Act.Upon the foregoing findings of fact and upon the entirerecordin this case, I make the following:CONCLUSIONS OF LAW1.Roosevelt Walker, d/b/a B & W Maintenance Serviceis an employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Service Employees International Union, AFL-CIO,and Service and Hospital Employees Union, Local 399,herein jointly called the Union, are labor organizationswithin themeaning ofSection 2(5) of the Act.3.By soliciting and causing employees to sign documentsthat they are not affiliated with any union, are not payingany dues to any union, and do not want to be affiliated withany union, the Respondent interfered with, restrained, andcoerced employees in the exercise of rights guaranteed bySection 7 of the Act, and thereby engaged in unfair laborpractices within the meaning of Section 8(a)(1) ofthe Act.4.All employeesperforming janitorial and maintenancework at the Air Force Station, excluding office clerical em-ployees, professional employees, guards, watchmen, and su-pervisors as defined in the Act constitute a unit appropriatefor the purposes of collective bargaining within the meaningof Section9(b) of the Act.5.Before, on, and at all times afterJuly 1, 1972, theUnion has been the majority and exclusive representative ofall the employees in the unit described above in subpara-graph 4.6.By refusing to recognize or bargain with the Union atall times afterJuly 1, 1972,with respect to rates of pay,wages, hours of employment, and other terms and condi-tions of employment for the employees in the appropriateunit described in subparagraph 4, above, the Respondentengaged in unfair labor practices within the meaning ofSection 8(a)(5) and (1) of the Act.7.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the basis of the above findings of fact, conclusionsof law, and the entire record in the case, and pursuant toSection 10(c) of the Act, I hereby make the following:RECOMMENDED ORDER 3Respondent, Roosevelt Walker, d/b/a B & W Mainte-nance Service, his agents, successors, and assigns, shall:1.Cease and desist from:(a)Causing and soliciting employees to sign documentswith respect to their union affiliation or nonaffiliation andallmatters with respect to their union desires and sympa-thies or the lack thereof.(b)Refusing to bargain with the Union as the exclusiverepresentative of the employees in the unit herein foundappropriate, with respect to rates of pay, wages, hours ofemployment, and other terms and conditions of employ-ment.2.Take the following affirmative action whichis neces-sary to effectuate the policies of the Act:(a) Bargain in good faith with the Union, upon request,with respect to rates of pay, wages, hours of employment,and other terms and conditions of employment as the exclu-sive representative of the employees in the unit herein foundappropriate.(b) Post at the Air Force Station copies of the attachednoticemarked "Appendix." 4 Copies of said notice, onforms provided by the Regional Director for Region 31,after being duly signed by Respondent's representative,shall be posted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 31, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.3 In the event no exceptionsare filed as provided by Sec.102.46 of theRules and Regulationsof the National LaborRelationsBoard,the findings,conclusions,recommendations, and Recommended Order hereinshall, asprovidedin Sec. 102.48of the Rulesand Regulations,be adopted by theBoard and become its findings,conclusions,and Order,and all objectionsthereto shallbe deemedwaivedfor all purposes.°In the event that the Board'sOrderis enforcedby a Judgment of a UnitedStatesCourt of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "PostedPursuant to aJudgment of the United StatesCourt of Appeals Enforcingan Order of theNational Labor Relations Board." 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAftera trial at whichbothsideshad the opportunity topresent their evidence, the National LaborRelations Boardhas found that we violated the law and has ordered us topost this notice;and we intend tocarry out the order of theBoard,and abideby the following:WE WILL NOTrefuse to recognize or bargain with Ser-vice Employees InternationalUnion, AFL-CIO, Ser-vice and Hospital EmployeesUnion, Local 399, as theexclusive collective-bargaining representative of theemployees in the following appropriate unit:All employees performingjanitorialand mainte-nance workat the LosAngelesAir Force Station, AirForce Supportgroup;excluding office clerical em-ployees, professional employees,guards,watchmenand supervisors as definedin the National LaborRelations Act.WE WILL NOT solicit or cause our employees to signwritten documents thatthey are notaffiliatedwith anyunion, are not payingdues to anyunion,and do notwant to be affiliatedwithany union.WE WILLbargaincollectively,upon request,with theaforesaidUnionas the exclusive representative of allour employees in the bargaining unit described abovewith respect to rates of pay, wages, hours of employ-ment,and other terms and conditions of employmentand, if an understanding is reached, embody such un-derstanding in a signed agreement.WE WILL NOT in any manner interfere with, restrain,or coerce our employees in the exercise of their right toself-organization,to form,join,or assist any labor or-ganization, to bargain collectively through representa-tives of their own choosing,and to engage in otherconcerted activities for the purpose of collective bar-gaining or other mutual aid or protection.DatedByROOSEVELT WALKER D/B/AB & W MAINTENANCESERVICE(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, Federal Building, Room 12100,11000 Wilshire Boulevard, Los Angeles, California 90024,Telephone 213-824-7357.